I'



Septembe1· '7, 2015


To:               COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. Box 12308 Captiol Station
                 ·Austin, Texas 78711
                                                              ~lE~[E~~~
Re:               CHANGE   OF ADDRESS                       OOU!RilrOF~~t P\PPEALS
Writ. No.         WR-83,646-01
                                                                   SEP 11 2015
'I'rial Court's No.      13--CR-2096-G



Dear Honorable Clerk:

I have been GRAl,l'rED parole and I'm in the process of being released from TDCJ.
I am scheculed for release from McConnel Unit on       September 15, 2015 at !O:OOam.


If you have mailed out any documents or information to me at my current unit,
Stevenson LJni t, 1525 F. M. /66   Cuero, 'l'exas 77954 between   September   1,   2015
qnd the date you receive this CHANGE OF ADDRESS NOTIFICATION,         I would respectfully
ask that your    RE-SEND anything mailed to me between that time period to my tiiEW ·
ADDRESS     where I will be residing un or after the    15th of   September.

New Mailing   Addres~:



        Christopher Estrada
        1436 Dahlia
        Corpus Christi, Texas 78404

Contact Phone Number:      361-426-0608